Interim Decision #2421

MATTER OF TAMAYO

In Deportation Proceedings
A-31281888

Decided by Board August 19, 1975
Since, under the provisions of 29CFR 60.5, the validity of a labor certification is limited to
the particular job described in the job offer portion of the labor certification, respondent, who at the time he obtained his visa knew that the job offer in support of the labor
certification !iad been withdrawn, and who nevertheless proceeded to the United States
and obtained other employment, is deportable under section 241(a)(1) of the Immigration and Nationality Act for lack of a valid labor certification under section 212(a)(14) of
the Act, as amended, at time of entry, notwithstanding the employment with a different
employer,was in the same occupation, and was located in what may be considered by the
nprartment of Labor to be the same geographic employment region, as the employment

specified in the job offer.
CHARGE:
Order:

Act of 1952— Section 241(a)(1) [9 U.S.C. 1251(a)(1)]--Excludable et time of

entry under section 212(a)(14)

no valid labor certification

—

ON BEHALF. OF RESPONDENT:

ON BEHALF OF SERVICE:

Esther M. Kaufman; Esquire'
1823 L Street, N.W.
Suite 102
Washington, D.C. 20036

Irving A. Appleman
Appellate Thal Attorney

The alien respondent, a native and citizen of Colombia, has appealed
from the finding of deportability made by an immigration judge in a
decision dated June 18, 1973. The appeal will

be

dismissed.

The respondent was admitted to the United States in January of 1971
as an immigrant. His admission was in part predicated on his possession
of a labor certification issued in September of 1969. The Service contends that the respondent's labor certification was not valid on the date
of his admission to the United States. The Service therefore argues that
the respondent is now deportable as an alien who was excludable at
entry under section 212(a)(14) of the Immigration and Nationality Act.
The respondent's labor certification was issued on the basis of a job
offer which he received to work as a weaver for Bay State Mills, Inc. in
Holyoke, Massachusetts. In a letter dated September 15, 1970, and
addressed to the United States Consulate in Colombia, Bay State Mills
426

Interim Decision #2421
confirmed the existence of the job offer. However, the respondent has
testified that he received word in November of 1970, while he was still in
Colombia, that there was no longer a position available for him with Bay
State Mills.
The respondent, however, did not convey this information to the
consular official in Colombia. His immigrant visa, introduced into evidence as Exhibit 2, indicates that it was issued on December 7, 1970,
shortly after the respondent had received word that the job offer had
been withdrawn.
Although the respondent did not have a job awaiting him in the
United States, he nevertheless decided to journey here. The respondent
has testified that he was unemployed in Colombia at the time, and that
he contacted a friend in Rhode Island who encouraged him to come to
the United States by offering to assist the respondent in finding a job.
The respondent was admitted to the United States on January 9,
1971. Three days later he commenced employment as a weaver with
Cadillac Textiles, Inc. of Cumberland, Rhode Island. He had been
employed there ever since.
The record establishes that upon his arrival in the United States the
respondent did not intend to seek work at Bay State Mills, his only
certified employer. He did not present himself for work at Bay State
Mills in Holyoke, Massachusetts, and he has never worked for that
employer. The respondent, however, contends that the labor certification issued for employment with Bay State Mills is also applicable to his
employment in the same occupation with a different employer.
The vice president in charge of manufacturing for Cadillac Textiles
testified in behalf of the respondent at the hearing. He indicated that his
firm was in need of weavers at the time the respondent was hired. The
witness also testified that Cadillac Textiles has on occasion filed for labor
certification on behalf of other alien workers. Labor certification applications filed by Cadillac Textiles, however, have not been successful since
April of 1970.
In denying labor certification applications submitted by Cadillac Textiles, the Department of Labor at times has evidently considered the
New England region of Massachusetts, Connecticut and Rhode Island
to be the area from which Cadillac Textiles could expect to find available
employees. It is primarily on the basis of this fact that the respondent
contends that his labor certification covered his employment with Cadillac Textiles.
Section 212(a)(14) in part requires a finding that there are not sufficient workers available "at the place to which the alien is destined"
before the Department of Labor may issue a labor certification. Counsel
argues that the word "place" as used in section 212(a)(14) means the

geographic

region of the alien's prospective employment, and that the

427

Interim Decision #2421
statute does not authorize the Department of Labor to limit the applicability of a labor certification to one particular job. Counsel therefore
contends that the respondent's labor certification for employment as a
weaver in Holyoke, Massachusetts was also valid for employment as a
weaver in Cumberland, Rhode Island, because these two locations are
considered by the Department of Labor to be within the same employment region. We reject this contention.
The pertinent Department of Labor regulation, 29 CFR 60.5, in effect
at the time the respondent received his labor certification and at the
time of his admission to the United States provided:
Certificatons issued pursuant to this part are invalid if the representations upon
which they are based are incorrect. They are applicable only to - the positions as
described in the Form ES-575-B or as defined in the applicable schedule.

We have interpreted the second sentence of this regulation as limiting
the validity, of the labor certification to the particular job described in
the Form ES-575—B, which is the job offer portion of the labor certification application. Matter of Fotopoulos, 13 I. & N. Dee. 847 (BIA 1971 &
1972); Matter of Welcome, 13 I. & N. Dec. 352 (BIA. 1969); Matter of
Paco, 12 I. & N. Dee. 599 (BIA 1968). The current version of this
regulation also fails to support the respondent's contentions. The relevant portion of 29 CFR 60.5(0pretently states:
The validity of: ... (3) a labor certification issued pursuant to § 60.3(c) shall be
limited to the partienlar job and geographic loratinn sot forth on the Sob Offer for Alien

Employment form.

The Form ES-575—B attached as part of the respondent's immigrant
visa describes a job with Bay State Mills, Inc. in Holyoke, Massachusetts. This is the position to which the respondent's labor certification was applicable. The respondent's employment with Cadillac Textiles in Cumberland, Rhode Island was not covered by this labor certification.
Counsel asks that we recede from our prior decisions, and that we not
apply the quoted language of 29 CFR 60.5 Counsel, in making this
request, argues that 29 CFR 60.5 presents an unreasonably narrow

interpretation of the word. "place" as used in section 212(a)(14) of the
Act. As ind.cated, it is counsel's contention that the "place" referred to
in section 212(a)(14) is the general region of the alien's prospective
employment.
The regulation, however, is binding on us, Matter of Bilbao-Bastida,
11 I. & N. Dec. 615 (BIA 1966), aff'd Bilbao-Bastida v. INS, 409 F.2d
820 (C.A. 9, 1969), cert. denied, 396 U.S. 802 (1969); Matter of Tzirna,s,
10 I. & N. Dec. 101 (BIA. 1962), and, in any event, we are not the proper
forum in which to challenge its validity. Cf. Matter of Swissair Airlines
1184," 16 I. & N. Dee. 20.1 (BIA 1974). Further-

Aircraft 'Plight

428

Interim Decision t-zetiz.I.
more, we are not convinced that the regulation presents an unreasonable interpretation of the statute. We adhere to our prior decisions.
The respondent's labor certification was valid only for the job with
Bay State Mills as described in the job offer (Form ES-575-B) which
was submitted to the Department of Labor. At the time the respondent
obtained his visa, and at the time he, entered the United States, he knew
that the certified job was no longer available. Deportability has been
established by clear, convincing and unequivocal evidence.
The decision of the immigration judge was correct. The appeal will be
dismissed.
1 ORDER: The appeal is dismissed.
Further order: Pursuant to the immigration judge's order, the respondent is permitted to depart from the United States voluntarily
within 30 days from the date of this order or any extension beyond that
time as may be granted by the district director; and in the event of
failure so to depart, the respondent shall be deported as provided in the
immigration judge's order.

I Board Member Irving A. Applemen abstained from consideration of this ease.

429

